[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court entered a Judgment of Dismissal on December 8, 1995, for failure to name and produce an expert witness. The court then granted the plaintiff's Motion to Reopen the Judgment on June 17, 1996, as to both defendants. It also ordered that if the plaintiff fails to provide a full disclosure of her expert witness within one week, have her expert deposed within twenty days and close the pleadings within two weeks thereafter, the case will be dismissed.
On June 19, 1996, the plaintiff filed a Disclosure of Expert Witness naming Dennis D. Spencer, M.D. as her witness.
Dr. Spencer's deposition was completed on October 25, 1996. In his deposition he testified that he was not a board certified otolaryngologist as was the defendant doctor and lacked the requisite knowledge, training and experience in that specialty. He therefore fails to meet the criteria established by C.G.S. § 52-184c. Furthermore, he testified that he is a neurosurgeon and treated the plaintiff as such, but that he had no idea regarding the treatment by the defendant doctor or hospital. He also stated that he was not prepared to render any testimony as to the standard of care for an otolaryngologist.
Since he was not qualified under the statute nor was able to give an opinion as to the standard of care as to either CT Page 110 defendant, this court must find that the order of the court to disclose a qualified expert has not been complied with.
Accordingly, the Motion to Reopen is denied and the case is dismissed as to both defendants.
D. Michael Hurley Judge Trial Referee